Citation Nr: 0715539	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection 
for residuals of a right ankle sprain (claimed as a 
broken ankle).

2.	Entitlement to service connection for a left leg 
disorder as due to the right ankle sprain.

3.	Entitlement to a low back disorder as due to the right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 1978, the RO denied the veteran's claim for service 
connection for an ankle right disorder on the basis that 
there were no current residuals found during the March 1978 
VA examination.  The veteran was advised of the RO's decision 
and his appellate rights and did not appeal that 
determination.  Accordingly, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 
(2006).  In a December 1995 rating decision, the RO declined 
to find that new and material evidence was received to reopen 
the previously denied claim.  The veteran did not appeal this 
determination and it became final.

The Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, that include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartmn v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a January 2004 letter, the RO 
advised the veteran of its heightened duty to assist him, the 
VCAA requirements, and the VA's duties, with regard to the 
need for new and material evidence for reopening claims.

However, subsequently, the United States Court of Appeals for 
Veterans Claims addressed VCAA requirements in the context of 
a claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element, or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007) (to the effect that an error by VA 
in providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the veteran (and 
his representative) a letter providing 
notification required by the VCAA and 
Kent regarding reopening the claim for 
service connection for residuals of a 
right ankle sprain.  The letter should 
provide notice as to the type of 
evidence necessary to substantiate the 
claim, including information pertaining 
to service connection and new and 
material evidence, what evidence the 
veteran is responsible for obtaining, 
what evidence VA will undertake to 
obtain, and should notify the veteran 
to provide all relevant evidence in his 
possession.

Specifically, the letter should 
indicate that the veteran needs to 
submit new and material evidence to 
reopen the previously denied claim 
for service connection for residuals 
of a right ankle sprain and it should 
clearly set forth (i) the basis of 
the prior denial of his claim, e.g., 
no current disability, (ii) that new 
and material evidence is needed; and 
(iii) what evidence would be 
necessary to substantiate that 
element or elements required to 
establish service connection that 
were found insufficient in the 
previous denial, e.g., evidence of 
current right ankle disability, 
consistent with the Court's holding 
in Kent v. Nicholson, supra.  
Furthermore, pertinent notice as 
required by Dingess/Hartman, supra, 
should also be provided.

2.	Thereafter, the AMC/RO should 
readjudicate the veteran's claim on 
appeal.  If the benefits sought remain 
denied, the AMC/RO should furnish the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2004 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



